Order entered May 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00637-CV

                                  NEXPAY, INC., Appellant

                                                V.

                            BAIN CONSULTING, LLC, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-03502

                                            ORDER


       Before the Court is Appellant’s May 19, 2015 emergency motion for review under rule

24.4 of the Texas Rules of Appellate Procedure of the trial court’s May 18, 2015 “Order Denying

Defendant Nexpay, Inc’s Emergency Motion for Order to Dissolve or, in the Alternative, a

Motion for Order to Stay Enforcement of Judgment.”           In its emergency motion, appellant

requests that the Court enter an order staying enforcement of the trial court’s judgment and

ordering the release of certain funds presently the subject of a citation to discover assets in the

circuit court of Cook County, Illinois. We DENY the requested relief.


                                                      /s/   DAVID EVANS
                                                            JUSTICE